In a proceeding pursuant to CPLR article 75 to stay arbitration, the petitioner appeals (1), as limited by its brief, from so much of an order of the Supreme Court, Kings County (Scholnick, J.), entered July 30, 1985, as denied the application, and (2), from an order of the same court, dated October 18, 1985, which denied its motion for renewal.
Ordered that the order entered July 30, 1985 is affirmed insofar as appealed from, and the order dated October 18, 1985 is affirmed, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
The petitioner acquiesced in the arbitration proceeding by filing a notice of appearance and participating in the selection of an arbitrator and the scheduling of the arbitration hearing. Consequently, its right to a stay of arbitration and to raise any objection to the service of the notice to arbitrate was waived (see, Matter of Standard Steel Section v Royal Guard Fence Co., 62 AD2d 1040, lv denied 45 NY2d 707; Matter of Boston Old Colony Ins. Co. [Martin], 34 AD2d 776). Mangano, J. P., Lawrence, Weinstein and Kooper, JJ., concur.